Citation Nr: 0938735	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a soft tissue injury with chronic pain of the 
lumbosacral spine (low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 2000 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision, which granted 
service connection for the Veteran's low back disability and 
evaluated it as 10 percent disabling.  

During the pendency of this claim, the Veteran appealed the 
RO's grant of service connection for tinea pedis alleging 
that he was entitled to a rating of 10 percent.  In February 
2006, the RO granted the Veteran's initial rating claim and 
increased his noncompensable rating for tinea pedis to 10 
percent disabling, the full amount sought by the Veteran.  
The Veteran did not appeal the February 2006 or allege that 
he was entitled to a higher rating.  As such, the issue is 
not before the Board.  Further, the Veteran filed a notice of 
disagreement for the RO's May 2005 grant of gastroesophageal 
reflux disease alleging that he was entitled to a rating in 
excess of 10 percent.  A statement of the case (SOC) was 
issued in January 2006 which increased his disability 
evaluation from 10 percent to 30 percent.  The Veteran did 
not perfect this appeal and the issue is not before the 
Board.  


FINDING OF FACT

The Veteran's forward flexion of the lumbosacral spine was 
greater than 60 degrees but less than 85 degrees on use.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for an initial 
rating for his service-connected low back disability.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2004 fully satisfied the second and 
third elements under the duty to notify provisions.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  The March 2006 letter fully satisfied the 
first element under the notice provisions.  Id.  Although 
this letter was not sent prior to initial adjudication of the 
Veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, given four months 
to respond with additional argument and evidence, the claim 
was readjudicated, and additional supplemental statements of 
the case (SSOC) were provided to the Veteran.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

Further, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
low back disability.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); 
Dingess, 19 Vet. App. at 484.  Further, the Veteran has 
neither alleged nor demonstrated that he has been prejudiced 
by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; 
Dunlap, 21 Vet. App. at 119.  Regarding the disability 
rating, VA requested and obtained all information from the 
Veteran to support his claim and granted service connection.  
There is no indication that any other evidence exists to 
support a higher disability rating.  Thus, the VCAA's purpose 
has been affected and any error is non-prejudicial.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations in 
October 2004, April 2006 and September 2006.  The Veteran has 
not reported receiving any recent treatment specifically for 
this condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings. 
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The last September 2006 VA examination report and 
November 2006 addendum are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

The Veteran's representative asserts that the September 2006 
examination does not accurately reflect the severity of the 
Veteran's symptoms as the Veteran stated that his private 
physician placed him on powerful pain medication which 
allowed him a larger range of motion.  However, the Veteran 
has never provided VA with the name and address of this 
physician despite the RO supplying the Veteran with the 
required authorization forms.  While VA has a statutory duty 
to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  It is incumbent upon a veteran to submit names and 
address of private physicians who performed medical treatment 
relevant to the claim, especially in instances, such as in 
this case, where the records are essential to assessing the 
current severity of his service-connected disability.  The 
Board finds that the RO has made all reasonable attempts to 
obtain those records, further development would be fruitless.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

II.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided. 38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Veteran's disability has been rated as 10 percent 
disabling under Diagnostic Code (DC) 5237 for lumbosacral 
strain. Disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  Ratings 
under the General Rating Formula for Diseases and Injuries of 
the Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 50 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine. Id.

Service treatment records provide that the Veteran initially 
complained of low back pain in June 2001 while on active 
duty.  After service discharge, the Veteran submitted to 
chiropractic treatment at Great Lakes Chiropractic.  These 
records show treatment for low back pain beginning in August 
2004.  It should be noted that there is some uncertainty as 
to whether the RO considered the treatment records from Great 
Lakes Chiropractic dated from November 2004 to May 2005, and 
submitted on February 2006, because they are not specifically 
referenced in the SSOC.  However, the Board finds that 
remanding this matter for initial RO consideration of these 
documents is unnecessary.  These records reveal chronic back 
pain and continued treatment for such pain.  They do not show 
the Veteran's range of motion or assessment of DeLuca 
factors. Additionally, the Veteran's back was subsequently 
assessed in October 2004, April 2006, and September 2006 as 
will be discussed below to determine the severity of his back 
disability.  As such, the records are not pertinent to the 
claim.  See 38 C.F.R. § 20.1304.  

In October 2004, the Veteran was afforded a VA examination 
where he complained of low back pain which increased with 
walking, climbing stairs, and repetitive movement.  He 
indicated that he was treated by a chiropractor and private 
physician who prescribed pain medication.  The Veteran's 
flexion was to 75 degrees, extension to 40 degrees, and 
lateral bend to the right and the left to 40 degrees.  With 
repetition, the examiner noted a loss of about 10 to 15 
degrees secondary to weakness, fatigue and pain.  The 
Veteran's x-rays were normal.  He was diagnosed with chronic 
pain secondary to a soft tissue injury of the low back.  The 
examiner opined that his chronic pain was related to service.  

In April 2006, the Veteran was afforded another VA 
examination for his low back.  The Veteran complained of 
intermittent low back pain which intensified when he 
increased physical activity such as bending, twisting, 
lifting, running, and climbing stairs.  He stated that he 
could walk two miles and stand for two hours with pain.  The 
Veteran denied taking time off from work due to his back 
pain.  On examination, the Veteran's forward flexion was to 
75 degrees.  His extension was to 30 degrees, with right 
lateral bending to 20 degrees, left lateral bending to 30 
degrees, and right lateral rotation to 30 degrees.  The 
examiner noted that passive range of motion was the same as 
the Veteran's active range of motion.  Although pain was 
noted on range of motion studies, it was ultimately concluded 
that there was no further decrease in range of motion of the 
lumbar spine on repetitive motion.   X-rays of the 
lumbosacral spine were negative and there was no change noted 
from the x-rays performed at the October 2004 VA examination.  
He was assessed with lumbar strain and lumbar facet syndrome.  

During a September 2006 VA examination the Veteran's back was 
again evaluated.  The examiner noted that the Veteran's 
active range of motion for his flexion was from 0 to 75 
degrees.  His extension was to 30 degrees, with lateral 
flexion of the right side to 30 degrees, and lateral rotation 
of the right and left sides to 30 degrees.  There was no pain 
or additional loss of motion noted with regard to flexion or 
extension.  Pain was noted on lateral flexion but it was not 
productive of additional loss of motion.  An x-ray report of 
his back was normal.  He reported no occupational time lost 
due to his low back disability.  The examiner diagnosed the 
Veteran with a history of lumbar strain with radiculopathy 
but no evidence of disability at examination.  In a November 
2006 addendum, the examiner noted that the Veteran's lateral 
flexion on the left side was to 30 degrees with no Deluca 
issues applying.  

The medical evidence shows that the Veteran's range of lumbar 
spine motion exceeds the range of motion warranting a 20 
percent disability rating.  The September 2006 VA examination 
provided no additional loss of motion due to pain.  Even 
considering the Veteran's additional loss of motion due to 
pain, he continues to exceed 60 degrees of forward flexion.  
In other words, the RO has already considered the rule of 
DeLuca, supra.  The Veteran's additional functional loss due 
to painful motion was included in the application for the 
Ratings Formula.  The Board concludes that a higher rating is 
not warranted under DeLuca.  There is no evidence to show 
that he has severe muscle spasms to result in an abnormal 
gait or abnormal spinal contour.  The Board finds that the 
Veteran does not meet the criteria for a higher rating under 
the General Ratings Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, supra.   

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, at Note (1).  Despite his allegations to 
the contrary, the Veteran's exhibited no neurological signs 
or symptoms related to his service-connected back disability 
during his September 2007 examination.  (Some numbness of the 
upper extremity was noted, and such was not attributed to his 
back disability.)  His gait was normal during the 
examination.  The Board finds that there are no objective 
neurological abnormalities which would merit a separate 
evaluation.  Further, the Veteran has not been diagnosed with 
degenerative disc disease.  As such, consideration under the 
formula for rating intervertebral disc syndrome is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
 
Finally, the Board has considered the rule of Hart, supra.  
The evidence does not show that the Veteran's symptoms have 
risen to the level for a rating in excess of 10 percent at 
any time during the period on appeal.  The Board concludes 
that staged ratings are inapplicable. 
 
As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.   
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his back 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for this disability.  
Additionally, there does not appear to be evidence of marked 
interference with employment due solely to this disability.  
In fact, the Veteran has repeatedly denied missing any work 
due to his disability.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a soft tissue injury with chronic pain of the 
lumbosacral spine is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


